Citation Nr: 9906932	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-00 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for a 
back disorder and the residuals of a head injury.

2.  Entitlement to service connection for hearing loss, 
tinnitus, throat disorder and growth on chest.

3.  Entitlement to service connection for recurrent 
subluxations of the thoracic spine as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had verified active service from April 1942 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
San Francisco, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Subsequently, the RO 
moved to Oakland, California.


FINDINGS OF FACT

1.  In April 1991 the Board denied entitlement to service 
connection for a back disorder and the residuals of a head 
injury; the veteran did not appeal.

2.  The evidence submitted since the April 1991 Board 
decision includes information as to the issues of entitlement 
to service connection for a back disorder and the residuals 
of a head injury which by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran has not provided competent medical evidence 
demonstrating that he has hearing loss, tinnitus, throat 
disorder and/or growth on chest disabilities which are due to 
an injury or disease incurred in, or aggravated by, active 
service.

4.  The veteran has not provided competent medical evidence 
demonstrating that his recurrent subluxations of the thoracic 
spine are a result of asbestos exposure during active 
service.


CONCLUSIONS OF LAW

1.  The April 1991 Board decision, which denied entitlement 
to service connection for a back disorder and the residuals 
of a head injury, is final.  38 U.S.C.A. § 4004 (West 1988); 
38 C.F.R. § 19.104 (1990); (currently 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998)).

2.  Evidence submitted since the April 1991 Board decision in 
support of the veteran's application to reopen the claims for 
entitlement to service connection for a back disorder and the 
residuals of a head injury is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran has not submitted evidence of well-grounded 
claims for service connection for hearing loss, tinnitus, 
throat disorder and growth on chest.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for recurrent subluxations of 
the thoracic spine as a result of asbestos exposure.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's service has 
been verified by copies of Forms DD 214 and DD 215, which 
reflect active service from April 1942 to February 1945.  The 
reports indicate the veteran had no prior active service.  
Therefore, the Board finds that additional development to 
clarify the veteran's active service is not warranted.  See 
38 C.F.R. § 3.203(a) (1998); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

The Board notes that the proper course for the unsuccessful 
applicant who believes there is a reason to dispute the 
report of the service department or the contents of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  The veteran's proper remedy, if any, regarding 
service verification is an application to the Board for 
Correction of Military Records.  See Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994).

New and Material Evidence Claim

In April 1991 the Board denied entitlement to service 
connection for a back disorder and the residuals of a head 
injury.  The veteran did not appeal.  Therefore, the April 
1991 decision is final.  38 U.S.C.A. § 4004 (West 1988); 
38 C.F.R. § 19.104 (1990); (currently 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998)).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991) had been fulfilled.  Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999) (en banc);  see also Winters 
v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc).

In this case, evidence submitted since the denial of the 
veteran's claim in April 1991 includes personal hearing 
testimony, statements in support of the claims and private 
and VA medical records.  The additional medical records show 
post-service treatment for back and psychiatric disorders, 
without opinion as to onset during active service.  

The Board notes that evidence of back and psychiatric 
disorders was of record at the time of the April 1991 rating 
decision, as were his arguments of inservice incurrence.  
Therefore, as the veteran's statements and the additional 
medical data are cumulative of evidence previously 
considered, the Board finds the information submitted is not 
"new and material" evidence for the purpose of reopening 
the claims for service connection.  It does not bear 
substantially on the specific matter under consideration and 
need not be considered in order to fairly decide the merits 
of the claim.  See 38 C.F.R. § 3.156(a).

The Board further finds that the RO has adequately assisted 
the veteran in the development of this claim, and that he has 
not identified the existence of any available evidence 
sufficient to warrant additional development.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Service connection can also 
be granted for certain chronic diseases, including 
sensorineural hearing loss, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. § 1112(a)(1) (West 1991); 
38 C.F.R. § 3.309(a) (1998).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Analysis
Hearing Loss, Tinnitus, Throat Disorder and Growth on Chest

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has present hearing loss, 
tinnitus, throat disorder and growth on chest disabilities 
which are due to injuries or disease incurred in, or 
aggravated by, active service.  Medical records submitted 
reveal no treatment or diagnosis for the claimed disorders 
during active service, within one year of discharge from 
active service or presently.

The only evidence of present hearing loss, tinnitus, throat 
disorder and growth on chest disabilities is the veteran's 
own opinion.  While he is competent to testify as to symptoms 
he experiences, he is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Consequently, the Board finds the veteran has not submitted 
evidence of well-grounded claims for service connection for 
hearing loss, tinnitus, throat disorder and growth on chest.  
See 38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claims on a ground different from that of the RO, which 
denied the claims on the merits, the veteran has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the matters 
greater consideration than in fact were warranted under the 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight 131 F.3d 
1483; Epps, 9 Vet. App. at 344.

Recurrent Subluxations of the Thoracic Spine as a Result of 
Asbestos Exposure

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran's recurrent subluxations of the 
thoracic spine are a result of asbestos exposure during 
active service.  Medical records submitted reveal no 
treatment or diagnosis for disorders related to asbestos 
exposure.

Although an October 1990 medical report noted a diagnosis of 
chronic recurrent subluxation to the mid-thoracic spine, the 
physician did not relate the veteran's disorder to asbestos 
exposure.  The physician stated, generally, that asbestos 
could cause spasmodic reflexes resulting in subluxation.  In 
June 1996 the RO requested the physician provide a rationale 
for his statement, including citations to medical literature.  
The record reflects no subsequent rationale was received.

The Court has held that medical opinions stating only the 
possibility of medical causation are too general and 
inconclusive to well ground a claim.  Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).  The Board finds that the October 
1990 private medical report is too general and inconclusive 
to well ground this claim.

In addition, the veteran's opinions as to etiology and 
continuity of symptomatology related to recurrent 
subluxations of the thoracic spine as a result of asbestos 
exposure are not competent evidence for the purpose of 
establishing service connection.  See Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494; Savage, 10 Vet. App. at 
497.  Consequently, the Board finds the veteran has not 
submitted evidence of a well-grounded claim for service 
connection for recurrent subluxations of the thoracic spine 
as a result of asbestos exposure.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight, 131 F.3d 
1483; Epps, 9 Vet. App. at 344.


ORDER

New and material evidence not having been submitted to reopen 
claims for entitlement to service connection a back disorder 
and the residuals of a head injury, the appeal is denied.

Entitlement to service connection for hearing loss, tinnitus, 
throat disorder and growth on chest is denied.

Entitlement to service connection for recurrent subluxations 
of the thoracic spine as a result of asbestos exposure is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

- 10 -


- 1 -


